Citation Nr: 1546103	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  11-27 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable disability rating for the residuals of a fractured 5th metatarsal of the left foot.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran served on active duty from August 1965 to January 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDING OF FACT

In September 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal for an initial compensable evaluation for the residuals of a fractured 5th metatarsal of the left foot.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an initial compensable evaluation for the residuals of a fractured 5th metatarsal of the left foot have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

The Veteran perfected an appeal for the issue of entitlement to an initial compensable disability rating for the residuals of a fractured 5th metatarsal of the left foot.  In September 2015 the Veteran submitted a written statement which stated that withdrew the appeal.  Thus, there remain no allegations of error of fact or law with regard to the issue for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal and dismissal is warranted.


ORDER

The appeal for an initial compensable evaluation for the residuals of a fractured 5th metatarsal of the left foot is dismissed.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


